Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

1. 	(Currently amended): 	A wireless communication method of a wireless device, comprising:
building links with a plurality of electronic devices, respectively; and
simultaneously using a time division multiplex (TDD) mode and a frequency division multiplex (FDD) mode to communicate with the plurality of electronic devices;
wherein the plurality of electronic  devices comprise a first electronic device, a second electronic device and a third electronic device, and the step of simultaneously using the TDD mode and the FDD mode to communicate with the plurality of electronic devices comprises:
using a Bluetooth to communicate with the first electronic device;
using a first Wi-Fi channel to communicate with the second electronic device; and
using a second Wi-Fi channel to communicate with the third electronic device;
wherein the Bluetooth and the first Wi-Fi channel are used under the TDD mode, and the Bluetooth and the second Wi-Fi channel are used under the FDD mode;
wherein during a first period, the wireless device uses the second Wi-Fi channel to communicate with the third electronic device while using the Bluetooth to communicate with the first electronic device, and the wireless device does not communicate with the second electronic device; and 
during a second period following the first period, the wireless device uses the first Wi-Fi channel to communicate with the second electronic device, and the wireless device does not communicate with the first electronic device and the third electronic device.

9. 	(Currently amended): 	A wireless device, comprising:
a circuitry configured to:
building links with a plurality of electronic devices, respectively; and
simultaneously using a time division multiplex (TDD) mode and a frequency division multiplex (FDD) mode to communicate with the plurality of electronic devices;
wherein the plurality of electronic  devices comprise a first electronic device, a second electronic device and a third electronic device; and the circuitry uses a Bluetooth to communicate with the first electronic device, uses a first Wi-Fi channel to communicate with the second electronic device, and uses a second Wi-Fi channel to communicate with the third electronic device, wherein the Bluetooth and the first Wi-Fi channel are used under the TDD mode, and the Bluetooth and the second Wi-Fi channel are used under the FDD mode;
wherein during a first period, the wireless device uses the second Wi-Fi channel to communicate with the third electronic device while using the Bluetooth to communicate with the first electronic device, and the wireless device does not communicate with the second electronic device; and during a second period following the first period, the wireless device uses the first Wi-Fi channel to communicate with the second electronic device, and the wireless device does not communicate with the first electronic device and the third electronic device.

17. 	(Currently amended): 	A wireless device, comprising:
a circuitry configured to:
using a Bluetooth to communicate with a first electronic device;
using a first Wi-Fi channel to communicate with a second electronic device,
wherein the Bluetooth and the first Wi-Fi channel are used under a time division multiplex (TDD) mode;
using a second Wi-Fi channel to communicate with a third electronic device,
wherein the Bluetooth and the second Wi-Fi channel are used under a frequency division multiplex (FDD);
wherein during a first period, the wireless device uses the second Wi-Fi channel to communicate with the third electronic device while using the Bluetooth to communicate with the first electronic device, and the wireless device does not communicate with the second electronic device; and during a second period following the first period, the wireless device uses the first Wi-Fi channel to communicate with the second electronic device, and the wireless device does not communicate with the first electronic device and the third electronic device.

20. 	(Currently amended):  	The wireless communication method of claim 1, wherein during a third period following the second period, the wireless device uses the second Wi-Fi channel to communicate with the third electronic device while using the
Bluetooth to communicate with the first electronic device, and the wireless device does not communicate with the second electronic device; and during a fourth period following the third period, the wireless device uses the first Wi-Fi channel to communicate with the second electronic device, and the wireless device does not communicate with the first electronic device and the third electronic device.

21. 	(Currently amended): 	The wireless device of claim 9, wherein during a third period following the second period, the wireless device uses the second Wi-Fi channel to communicate with the third electronic device while using the Bluetooth to communicate with the first electronic device, and the wireless device does not communicate with the second electronic device; and during a fourth period following the third period, the wireless device uses the first Wi-Fi channel to communicate with the second electronic device, and the wireless device does not communicate with the first electronic device and the third electronic device.

22. 	(Currently amended): 	The wireless device of claim 17, wherein during a third period following the second period, the wireless device uses the second Wi-Fi channel to communicate with the third electronic device while using the Bluetooth to
communicate with the first electronic device, and the wireless device does not communicate with the second electronic device; and during a fourth period following the third period, the wireless device uses the first Wi-Fi channel to communicate with the second electronic device, and the wireless device does not communicate with the first electronic device and the third electronic device.

Allowable Subject Matter
Claims 1, 4-9, and 12-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for simultaneously using a time division multiplex mode and a frequency division multiplex mode to communicate with a plurality of electronic devices using Wi-Fi and Bluetooth protocols.
The prior art of record (in particular Gonikberg et al. (US 20080279138), Wang et al. (US 20150373769), and Lim et al. (US 20190222245)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: building links with a plurality of electronic devices, respectively; and simultaneously using a time division multiplex (TDD) mode and a frequency division multiplex (FDD) mode to communicate with the plurality of electronic devices; wherein the plurality of electronic devices comprise a first electronic device, a second electronic device and a third electronic device, and the step of simultaneously using the TDD mode and the FDD mode to communicate with the plurality of electronic devices comprises: using a Bluetooth to communicate with the first electronic device; using a first Wi-Fi channel to communicate with the second electronic device; and using a second Wi-Fi channel to communicate with the third electronic device; wherein the Bluetooth and the first Wi-Fi channel are used under the TDD mode, and the Bluetooth and the second Wi-Fi channel are used under the FDD mode; wherein during a first period, the wireless device uses the second Wi-Fi channel to communicate with the third electronic device while using the Bluetooth to communicate with the first electronic device, and the wireless device does not communicate with the second electronic device; and during a second period following the first period, the wireless device uses the first Wi-Fi channel to communicate with the second electronic device, and the wireless device does not communicate with the first electronic device and the third electronic device. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 05/05/2022. The same reasoning applies to independent claims 9 and 17 mutatis mutandis.  Accordingly, claims 1, 4-9, and 12-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20150350815), “METHOD, DEVICE AND SYSTEM FOR SHARING NETWORK.”
Damnjanovic (US 20220151023), “USER EQUIPMENT COOPERATIVE MULTIPOINT RECEPTION AND TRANSMISSION.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413